Opinion filed July 11, 2019




                                      In The


        Eleventh Court of Appeals
                                   ___________

                              No. 11-19-00193-CV
                                   ___________

                         CARLOS FLORES, Appellant
                                        V.
                        MARISOL CARAPIA, Appellee


                      On Appeal from the 446th District Court
                               Ector County, Texas
                        Trial Court Cause No. CC2-26,129


                      MEMORANDUM OPINION
       Carlos Flores has filed a pro se notice of appeal from an order denying his
motion to recuse the trial judge from continuing to preside over the case below. We
dismiss the appeal.
       On June 5, 2019, when this appeal was docketed, the clerk of this court wrote
Appellant and informed him that it did not appear that the order from which he was
attempting to appeal was a final, appealable order. We requested that Appellant
respond and show grounds to continue the appeal. We have not received any
response from Appellant.
        An order denying a motion to recuse the sitting judge is not a final, appealable
order but, rather, “may be reviewed only for abuse of discretion on appeal from the
final judgment.” TEX. R. CIV. P. 18a(j)(1)(A). Because Appellant has filed a notice
of appeal from the interlocutory order denying his motion to recuse, rather than from
a final judgment, we have no jurisdiction to entertain this appeal. See Joyner v.
Powell, No. 14-18-00577-CV, 2018 WL 5261128 (Tex. App.—Houston [14th Dist.]
Oct. 23, 2018, no pet.) (mem. op.).
        Consequently, we dismiss this appeal for want of jurisdiction. See TEX. R.
APP. P. 42.3(a).


                                                                   PER CURIAM


July 11, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2